Citation Nr: 1044289	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  04-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to September 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, found that new and material 
evidence had not been submitted to reopen a claim for entitlement 
to service connection for a low back disability.

Jurisdiction in this case has been transferred to the Huntington, 
West Virginia RO.

In an October 2006 decision, the Board determined that new and 
material evidence had been submitted and the claim of entitlement 
to service connection for a low back disability was reopened.  
The Board subsequently remanded the case for further development.

VA notified the Veteran in a February 2008 letter that the 
Veterans Law Judge who conducted his October 2006 hearing was no 
longer employed by the Board.  As a result, the Veteran requested 
a new hearing.

In June 2008, the Veteran provided testimony before the 
undersigned at the RO.  A transcript of the hearing is of record.

In a September 2009 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a low back 
disability.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which, in an April 
2010 Order, vacated and remanded the Board's September 2009 
decision in accordance with instructions in the Joint Motion for 
Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

The October 2006 Board remand instructed the RO to obtain VA 
medical records dated from 1958 generated at certain VA medical 
facilities, including one located in Allentown (Pennsylvania).  

The AMC did not receive a response to its request for the 
Allentown records.  At the May 2006, hearing the Veteran had 
testified that the records had been destroyed.  At the June 2008 
hearing the Veteran testified that the records had been 
transferred to a VA clinic in Fort Meyers, Florida and that the 
records had been obtained following the previous hearing.  An 
August 2007 supplemental statement of the case reports that the 
Allentown records had been obtained, but they had been 
transferred to the VA clinic in Fort Meyer.  The Joint Motion 
sought remand so that the Board could "demystify" the confusion 
as to whether the Allentown records had been obtained.

Given the Joint Motion and the current state of the record, it is 
necessary to obtain clarification as to whether the Allentown 
records are available at the Fort Meyer Clinic and for an 
affirmative declaration from Allentown that further records are 
unavailable.

Accordingly, the case is REMANDED for the following action:

1.	The RO or AMC should obtain all records of 
VA
medical treatment for the Veteran's back 
disability, at the Allentown VAMC since 1958.  

The Fort Myers VA Clinic should be contacted 
to clarify whether it has any of the records 
from Allentown.

All efforts to obtain these records must be 
documented in the claims folder.  Efforts to 
obtain the records should continue until it 
is reasonably certain that they do not exist, 
or that further efforts would be futile.

If additional information is needed to 
complete this request, the Veteran should be 
advised of the specific information needed.  

If no additional records can be located, the 
agency of original jurisdiction must make a 
formal finding as to their unavailability and 
inform the Veteran of the status of his 
records. 

If additional records are obtained they and 
the rest of the claims folder should be 
referred to the physician who conducted the 
May 2007 VA examination to see if the records 
alter in any way the opinion provided 
following that examination.  If the physician 
is not available, another VA physician should 
review the record and provide an opinion with 
rationale as to whether the current low back 
disability is the result of a disease or 
injury in service.

2.	If any benefit sought remains denied, the 
AOJ should
issue an SSOC. The case should then be 
returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


